Title: To George Washington from Robert Stewart, 23 June 1756
From: Stewart, Robert
To: Washington, George

 

Sir
Maidstone June 23rd 1756

I just recd yours of yesterday by Rollines and upon Examination it appears that what he complain’d off to you are literally as follows Vizt.
Amongst the other precautions I had taken to prevent Drunkeness and Irregularity which by Rollines’s means then became prevalent amongst the Soldiers here, I order’d the Officer of the Guard to visit the Tippling House every Night sometime after Tatoo Beating, and to confine any of the Soldiers that might then be found Drinking there—Lieut. Campbell happen’d Officer of the Guard the night Rollines complains off, and went into his House at a Door that was quite open but that he did not abuse Rollines nor even speak to him he and those who went the Rounds with him are willing to swear—One Day Rollines who was much insens’d at a stop’s being put to his selling Liquor to the Soldiers was cursing all the Officers in the grosset terms and said many audacious provoking things, upon which Serjeant Hughes told him that if were not for the Law he would whip him, Rollines replied that he would take no advantage of the Law desir’d one of the Inhabitants here to be his second & strip’t, then he & Hughes went at it and Hughes gave him a most sincere Drubbing—Rollines never complaind to me nor did he apply to you till after he found that Govr Sharp would not hear his Scandulous falsehoods against the Virga Officers—he has since had the assurance to tell my Servant that unless I gave him Liberty to Sell Liquor to the Soldiers that you would send me from here—I hop’d you would have mention’d something of Caton’s affair and his as I conceive that by it the Country has been defrauded and Laws trappl’d upon—The Deserters will be tried agreeable to your orders But any Punishmt a regimental Court martial can order will am afraid have little weight with some of them—Governor Sharp is Building his Fort 14 Miles from the Mouth of the Creek at Johnson’s Plantation on Potomack River—Inclos’d is a Return of the Detachmt and the Provisions on hand, and doubts not but you will order us a supply of Flower before what is on hand is exausted—Last night I was oblig’d to put a Soldier (one of Rollines’s Custommers) in Irons for Mutiny.

I was yesterday favour’d with a Letter from Majr Halkett Dated at Albany May 26th. He informs me that there was then a Total Stagnation in the Affairs of the Regulars till the arrival of orders from home—That General Windslow was forwarding every thing from thence with the greatest Expedition that he expected to be able to Encamp at Fort Willm Hendry on the Lakes in 3 weeks from that time and wou’d proceed towards Crown Point without waiting for further orders—Colo. Gage desires I would send back Winterbottom one of my Corporals who I had from his Regimt to Train the Troop Horses[.] What I’m I to do in this Affair? Your answer by the return of the Bearer will oblige him who is with respect Sir Your Most Obt hble Servt

Robert Stewart


Majr Halkett desires me to present his Complemts to you.

   







